RONALD F. WALKER, Chief Justice,
dissenting.
This brief dissent is offered for two reasons: First, I believe that any discussion of “maintenance and cure” is the classic and proverbial “red herring.” This case is about insurance money paid by a primary insurer and an excess insurer and which has the superior interest in the monies recovered from third-party tortfeasors. Second, the authorities cited by the majority which applies the “last in, first out” rule, are cases dealing with and between excess carriers, not cases between primary carriers and excess carriers. The majority gives emphasis to the provisions of Royal’s policy and seems to totally disregard Sphere Drake’s subrogation rights as to the insured. Stated another way, Royal sells an excess policy after the contractual fact of Sphere’s agreement with Marine. Royal’s policy contains language which appropriately covers the payments of excess carriers, i.e., “last in, first out,” however, to treat the primary insurer as equivalent to the excess insurer is to overreach Royal’s own policy provisions. I find no case law applying “last in, first out” as between primary carriers and excess carriers, therefore I am reluctant to infringe upon Sphere’s subrogation agreement with its insured. Seemingly, of the $1,060,000 recouped from the third-party tortfeasors, Royal should be entitled to $60,000 only.